   Case 1:11-cv-00691-LAK-RWL Document 2520 Filed 07/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                               19 Cr. 561 (LAP)
                                              11 Civ. 691 (LAK)
         -versus-
                                                     ORDER
STEVEN DONZIGER,

              Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Donziger’s letter dated July

29, 2020 requesting a continuance of the trial date, which is

currently set for September 9, 2020.       (Dkt. no. 111.)    The

special prosecutors shall submit a letter advising the Court of

their views on Mr. Donziger’s request by no later than August 5.

Given that this will be a bench trial, the special prosecutors

shall also give their views on the possibility of conducting the

trial remotely through the use of videoconferencing technology.

Mr. Donziger may respond to the special prosecutors’ submission

by letter no later than August 12.


SO ORDERED.

Dated:    July 20, 2020
          New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA, U.S.D.J.
